Exhibit 10.1

[g49901kci001.gif]

Corporate Offices

1000 Bishops Gate Blvd, Suite 300

Mount Laurel, NJ 08054-4632

February 12, 2007

Via Facsimile and Overnight Mail

Frank W. Lavelle

President

MedQuist, Inc.

1000 Bishops Gate Blvd. Suite 300

Mt. Laurel, NJ 08054

Re:          Amendment No. 1 to Employment Agreement

Dear Frank:

This letter (the “Amendment”) describes the amendment to letter agreement of
employment between you and MedQuist Inc. (the “Company”) dated February 24, 2005
(the “Employment Agreement”). Capitalized terms not otherwise defined in this
Amendment shall have the meanings given to them in the Agreement. The purposes
of the amendment are to (i) revise the date on which the Company’s obligation to
provide you with severance pay and benefits if Board does not appoint you as the
Chief Executive Officer, to June 30, 2007 and (ii) to establish the exact
severance pay and benefits to which you will be entitled if the Board does not
appoint you as Chief Executive Officer of the Company by June 30, 2007.

In consideration of the mutual agreements and covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, it is mutually agreed and covenanted by and between the
parties to this Amendment, as follows:

A.            The following Section 3.a.(11) shall be added to the Agreement:

“(11)       upon Employee’s election, if the Board fails to appoint Employee to
Chief Executive Officer by June 30, 2007 and Employee resigns as a result
thereof, severance payment in the amount of $1,000,000 payable in 18 monthly
installments of $55,555.56 commencing on July 31, 2007 and the severance
benefits described below in Sections 5.b.(2) to 5.b.(4). If Employee is not
appointed Chief Executive Officer by June 30, 2007, Employee must provide the
Company’s Board of Directors and General Counsel with written notice by July 30,
2007 of Employee’s resignation in order for the Company’s severance payment and
benefits obligations of this Section 3.a.(11) to apply.”

B.            Section 7.f. Agreement shall be deleted in its entirety and
replaced with the following:


--------------------------------------------------------------------------------


“f.            “Good Reason” means (1) a reduction in Employee’s annual base
salary below $500,000 without Employee’s consent, (2) requiring Employee to be
based more than twenty-five (25) miles from the Company’s current office
location as of the Employment Commencement Date, unless closer to the Employee’s
residence, or (3) substantial and material diminution of duties; provided that
in each case written notice of Employee’s termination for Good Reason must be
delivered to the Company within 30 days after the occurrence of any such event
with such notice specifying one or more specific reason(s) in this Section 7.f
in order for Employee’s termination with Good Reason to be effective hereunder.”

C.            Counterparts.  This Amendment may be executed in multiple
counterparts, each of which will be deemed to be an original and all of which
together will constitute but one and the same instrument.

D.            Except as modified by this Amendment, the Agreement shall remain
in full force and effect unmodified. To the extent the terms of the Agreement
are inconsistent with the terms of this Amendment, the terms of this Amendment
shall control.

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided.

 

 

Sincerely,

 

 

 

 

MEDQUIST INC.

 

 

 

 

 

 

 

By:

/s/ Stephen H. Rusckowski

 

 

 

Stephen H. Rusckowski

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

By:

/s/ John Underwood

 

 

 

John Underwood

 

 

Chairman of the Compensation Committee of the Board of

 

 

Directors

 

 

 

 

 

 

 

By:

/s/ Howard S. Hoffmann

 

 

 

Howard S. Hoffmann, Chief Executive Officer

 

READ, UNDERSTOOD AND AGREED TO BY:

/s/ Frank W. Lavelle

 

Frank W. Lavelle, President

 

Date: February 16, 2007

 

2


--------------------------------------------------------------------------------